Mr. Chief Justice Shepard
delivered the opinion of the Court:
The manner in which the assessment was made has been assailed as illegal; but we need not enter upon its consideration. Nor is it necessary to consider the question of estoppel, based on the representation that there were no taxes due, and the compromise agreement between plaintiff and .Brown.
The commissioners contend that, as the award had not been actually paid to Brown or those claiming under him, the title did not actually pass out of him. Upon this technical point the right to continue to assess the land rests.
The pleadings show that the condemnation award had been confirmed December 18, 1907, and accepted by the commissioners. Their answer to the original petition, (filed December 2, 1909) shows that Congress had authorized the payment and, without tendering the money, they asked an order directing its payment into court or into the hands of receivers. It appears also that in 1910 and 1911 Congress appropriated money for the improvement of the said park way, lands for which had been condemned. The condemned land had passed into the possession and control of the commissioners for public use, and the money for its improvement had been appropriated in 1910. The award could have been paid into the registry of the court as soon as the commissioners were informed of the contending claims, and all question of title to the land immediately settled.
*452Having possession and use of tlie land during tbe years for wbicb tbe belated assessment was returned, tbey, because of tbeir failure to deposit tbe money, now- seek to compel tbe owners of tbe land, wbo bave bad tbe use of neither land nor money during those years, to pay taxes upon it,
Tbe demand is inequitable and unjust, and tbe court rightly so decreed.
Tbe decree is affirmed, with costs. Affirmed.